STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

BRIDGET RIVET AND TYLER NO. 2022 CW 0704
RIVET

VERSUS

PRECISION LANDSCAPE, LLC
D/B/A PRECISION LANDSCAPE
AND POOLS, LLC, DISCOUNT
FIBERGLASS POOLS, INC. D/B/A
TALLMAN POOLS AND MESA
UNDERWRITERS SPECIALTY
INSURANCE COMPANY

JULY 08, 2022

 

In Re: United Specialty Insurance Company, applying for
supervisory writs, 18th Judicial District Court,
Parish of Iberville, No. 79793.

 

BEFORE : HOLDRIDGE, PENZATO, AND LANIER, JJ.

WRIT DENIED. The criteria set forth in Herlitz
Construction Co., Inc. v. Hotel Investors of New Iberia, Inc.,
396 So.2d 878 (La. 1981) (per curiam) are not met.

AHP
WIL

Holdridge, J., concurs and would deny the writ. While some
of the plaintiffs’ claims may not be covered under the relator’s
policy, relator has an adequate remedy on appeal after a
determination of the fault of Precision Landscape, LLC d/b/a
Precision Landscape and Pools, LLC and the amount of damages, if
any, that may be owed to the plaintiffs.

COURT OF APPEAL, FIRST CIRCUIT

Ah. Con)

DEPUTY CLERK OF COURT
FOR THE COURT